       8:20-mj-00371-SMB Doc # 9 Filed: 08/06/20 Page 1 of 1 - Page ID # 18



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                      8:20MJ371
                       Plaintiff,                     1:08CR36-1

        vs.

FLORENCIO GOMEZ
                                                                 Magistrate Judge Bazis
                       Defendant.

                                      RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the District
of Eastern California charging the above-named defendant with alleged violation of supervised
release, and the defendant having been arrested in the District of Nebraska, proceedings to
commit defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒       The defendant waived an identity hearing and admitted that he/she was the person
         named in the aforementioned charging document.

 ☒       The defendant waived his right to a preliminary examination.

 ☒       The government did move for detention.

 ☒       The defendant was given a detention hearing in this district.

       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

 ☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
         U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
         above named defendant and to transport the defendant with a certified copy of this
         order forthwith to the prosecuting district specified above and there deliver the
         defendant to the U.S. Marshal for that district or to some other officer authorized to
         receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
         completed.

       IT IS SO ORDERED.

       DATED: August 6, 2020.


                                                     s/ Susan M. Bazis
                                                     U.S. Magistrate Judge
